          Case 1:15-cr-00454-GHW Document 165 Filed 02/17/21 Page 1 of 1
                                          U.S. Department of Justice
  [Type text]
                                                        United States Attorney
                                                        Southern District of New York

                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
MEMORANDUM ENDORSED                                     New York, New York 10007


                                                        February 16, 2021

  BY ELECTRONIC MAIL                                                  USDC SDNY
  The Honorable Gregory H. Woods                                      DOCUMENT
  United States District Judge                                        ELECTRONICALLY FILED
  Southern District of New York                                       DOC #:
  500 Pearl Street                                                    DATE FILED: 2/17/2021
  New York, New York 10007

                  Re:     United States v. Maurice Barnes, S4 15 Cr. 454 (GHW)

  Dear Judge Woods:

          As Your Honor is aware, defendant Maurice Barnes is presently scheduled to be
  resentenced by this Court via a remote proceeding on February 18, 2021 based upon his plea of
  guilty to a Hobbs Act robbery conspiracy charge stemming from his role in robberies of eight
  commercial establishments in New York City during the period from approximately April 4, 2015
  through May 11, 2015. The Government respectfully submits this letter to request, with the
  consent of Barnes through his counsel (Scott B. Tulman, Esq.), that the remote resentencing be
  adjourned to a date convenient for the Court during the week of March 15 to 19, 2021 to give the
  Government’s Victim Witness Coordinator (Wendy Olsen Clancy) sufficient time to provide
  notifications to victims of those robberies of the remote resentencing and to invite them to attend
  that proceeding if they wish to do so. If the Court grants this joint request of the parties, the
  Government will plan to submit a letter to the Court at least three days before the new date set for
  the remote resentencing to update the Court on the results of the Government’s Victim Witness
  Coordinator’s efforts to issue such notifications.


                                                        Respectfully submitted,
  Application granted. The remote
  sentencing hearing currently scheduled for            AUDREY STRAUSS
  February 18, 2021 is adjourned to March               United States Attorney
  16, 2021 at 9:00 a.m. The Clerk of Court is
  directed to terminate the motion pending at     By:   __/s_______________________
  Dkt. No. 164.                                         Samson Enzer
                                                        Assistant United States Attorney
  SO ORDERED.                                           (212) 637-2342

  Dated: February 17, 2021

                                        _____________________________________
                                                 GREGORY H. WOODS
                                                United States District Judge
